 
Exhibit 10.1
 
AMENDMENT NO. 1 TO
ASSET PURCHASE AGREEMENT
 


 
THIS AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made and
entered into as of June 25, 2012 by and among Media General, Inc., a Virginia
corporation, Media General Operations, Inc., a Delaware corporation, Media
General Communications Holdings, LLC, a Delaware limited liability company, and
World Media Enterprises Inc., a Delaware corporation (collectively, the
“Parties”).
 
WHEREAS, the Parties are party to that certain Asset Purchase Agreement, dated
as of May 17, 2012 (the “Original Agreement”); and
 
WHEREAS, the Parties desire to amend the Original Agreement in accordance with
the terms herein.
 
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which the Parties acknowledge, the Parties hereby agree as
follows:
 
1.           The definition of “Business Intellectual Property” in Section 1.1
of the Original Agreement shall be amended by deleting the words “, excluding,
however, the Excluded Licenses”.
 
2.           The definition of “CBA” in Section 1.1 of the Original Agreement is
hereby deleted in its entirety and replaced with the following:
 
““CBA” means the Labor Agreement between Media General Operations, Inc., d/b/a
The Richmond Times-Dispatch, and The Richmond Newspapers Professional
Association, with a term of August 26, 2010 to March 31, 2012, which has been
extended to September 30, 2012, as the same may be extended and/or amended or
restated prior to the Hire Date.”
 
3.           The definition of “Adjustment Assets” is hereby deleted in its
entirety and replaced with the following:
 
““Adjustment Assets” means the categories of assets set forth on Schedule
2.5.5.”
 
4.           The definition of “Adjustment Liabilities” is hereby deleted in its
entirety and replaced with the following:
 
““Adjustment Liabilities” means the categories of liabilities set forth on
Schedule 2.5.5, as adjusted by the AP Adjustment and the Software License
Adjustment.”
 
5.           Section 2.1.1 of the Original Agreement is hereby deleted in its
entirety and replaced with the following:
 
“all of the Business Contracts, excluding the CBA (subject to Section 5.6.2);”
 
 
 

--------------------------------------------------------------------------------

 
 
6.           The third line of Section 2.5.1 of the Original Agreement is hereby
amended to replace “Adjustment Assets and Adjustment Liabilities as of the
Closing,” with “Adjustment Assets and Adjustment Liabilities as of the Closing,
as calculated and adjusted in accordance with Section 2.5.5,”.
 
7.           The second line of Section 2.5.2 of the Original Agreement is
hereby amended to replace “and Adjustment Liabilities as of the Closing (the
“Adjustment Statement”), which statement” with “and Adjustment Liabilities as of
the Closing, as adjusted in accordance with Section 2.5.5 (the “Adjustment
Statement”), which statement”.
 
8.           Clauses (i) and (ii) of Section 2.5.5 of the Original Agreement is
hereby deleted in its entirety and replaced with the following:
 
“Schedule 2.5.5 sets forth and describes the accounts and line items that will
comprise the Adjustment Assets and Adjustment Liabilities.  The parties agree
that for purposes of preparing the Estimated Adjustment Statement and the
Adjustment Statement (i) such statements shall be presented using the same
accounts and line items as set forth on Schedule 2.5.5, except that (X)
Adjustment Liabilities shall be reduced (without duplication in the case of the
Adjustment Statement) by a separately identified line item adjustment to the
Adjustment Liabilities to reflect the accelerated payment of certain accounts
payables and carrier payments in June 2012, as discussed with and approved by
Buyer (the “AP Adjustment”) and (Y) the Adjustment Statement shall include on
its face a separately identified line item adjustment to the Adjustment
Liabilities to reflect the amount of funds, if any, paid by Buyer to purchase
Software licenses to replace Software licenses that constitute Business
Intellectual Property and that should be transferred to Buyer as Transferred
Assets but are not so transferred at or after the Closing and before the date on
which Buyer is required to deliver the Adjustment Statement to Seller, or if
earlier, the date on which Buyer has paid for the applicable Software license
(the “Software License Adjustment”), (ii) for purposes of the Estimated
Adjustment Statement, Adjustment Assets and Adjustment Liabilities shall be
determined as of the last month end preceding the Closing Date, except that the
Estimated Adjustment Statement shall include on its face a separately identified
line item for the AP Adjustment, (iii) for purposes of the Adjustment Statement,
Adjustment Assets and Adjustment Liabilities shall be determined as of 12:01
a.m., local time, on the Closing Date, except that the Adjustment Statement
shall include on its face a separately identified line item for the Software
License Adjustment and take into account (without duplication) the AP Adjustment
payments referenced above, and (iv) Adjustment Assets and Adjustment Liabilities
shall be determined in accordance with GAAP, except with respect to the
determination of certain non-GAAP accounts and line items specified on Schedule
2.5.5, which shall not be determined in accordance with GAAP but shall be
determined in accordance with the principles and methodologies historically used
by Seller and its Affiliates in determining such amounts. Buyer will consult
with Seller prior to purchasing replacement Software licenses for which it will
seek reimbursement.”
 
 
-2-

--------------------------------------------------------------------------------

 
 
9.           The last sentence of Section 3.13.2 of the Original Agreement is
hereby deleted in its entirety and replaced with the following sentence:
 
“All obligations under the Other Employee Programs for all periods prior to the
Closing Date have been (or prior to the Closing Date will be) satisfied, except
for commissions accrued as of Closing, which will be calculated and paid by
Seller in accordance with Seller’s normal practices.”
 
10.          The cover page of Schedule 3.14.1 to the Original Agreement is
hereby amended to insert the words “, who are also Business Employees” after
“(other support staff to be hired”.
 
11.           Section 5.6 of the Original Agreement is hereby deleted in its
entirety and replaced with:
 
“5.6           Covenants Regarding Employee Matters.


“5.6.1   Seller shall update the list of Business Employees, including the
support staff identified as “Named Employees,” set forth on Schedule 3.14.1 (a)
ten (10) Business Days prior to the Closing Date, (b) as of ten (10) Business
Days prior to December 24, 2012, which is referred to herein as the “Hire Date,”
(the period commencing on the Closing Date and ending on December 23, 2012, the
“Lease Period”) and  (c) at such other times during the Lease Period as Buyer
may reasonably request, in each case in order to reflect any terminations of
employment of Business Employees, new hires approved by Buyer and any other
changes in the terms or status of their employment. On or prior to the Hire
Date, effective as of the Hire Date, Buyer shall, or shall cause its Affiliates
to, offer employment in connection with the Business to substantially all of the
Business Employees identified on Schedule 3.14.1 as updated in accordance with
this Section 5.6.1.  Each such Business Employee who accepts Buyer’s offer of
employment shall be considered a “Transferred Employee” as of the Hire Date;
provided, however, that, Buyer shall not be obligated to continue to employ any
Transferred Employee for any specific period of time following the Hire
Date.  Seller’s and Buyer’s obligations with respect to the Business Employees
shall be as set forth in Schedule 5.6, and the terms and conditions of
employment offered to each Business Employee shall be consistent with the terms
and conditions set forth therein.  
 
 
-3-

--------------------------------------------------------------------------------

 
 
 “5.6.2   As of the Hire Date, Buyer shall assume  the CBA and all obligations
under the CBA with respect to periods on or after the Hire Date, subject to any
rights of notice, consultation, consent or approval that the relevant union or
employees covered by the CBA may have under the CBA or applicable Legal Rules.


             “5.6.3   Each of this Section 5.6 and Schedule 5.6, shall operate
exclusively for the benefit of the parties to the Agreement and not for the
benefit of any other Person, including any current, former or retired employee
of Parent or Seller or spouse or dependents of such Persons.”


12.           Schedule 5.6 to the Original Agreement is hereby deleted in its
entirety and replaced with the revised Schedule 5.6 attached hereto as Appendix
1.
 
13.           Section 9.2 of the Original Agreement is hereby amended to insert
as a new Section 9.2.5 the following:
 
“9.2.5                      Losses resulting from Parent’s or Seller’s breach of
any covenants or agreements in Schedule 5.6.”


14.           Section 9.3 of the Original Agreement is hereby amended to delete
Section 9.3.2 and Section 9.3.3 in their entirety and insert in their place:
 
“9.3.2                      Losses resulting from any breach by Buyer of any
covenants and agreements contained in this Agreement;


“9.3.3                      Losses resulting from the Assumed Liabilities; and


“9.3.4                      (a) Losses resulting from Buyer’s breach of any
covenants and agreements in Schedule 5.6, relating to the provision of services
to Buyer by Leased Employees during the Lease Period, or any Schedule 5.6(o)
Losses, (b) Losses related to the employment of, or the termination of
employment of, or the acts or omissions of, any Leased Employees during the
Lease Period, and (c) any Losses incurred or suffered by Parent or Seller that
it would not have incurred or suffered if Buyer had hired the Business Employees
as of the Closing Date rather than leasing the Business Employees during the
Lease Period, except, in the case of clause (b) and clause (c), to the extent
such Losses (i) are attributable to Parent’s or Seller’s failure to comply with
the covenants and agreements in Schedule 5.6, or (ii) result from intentional
wrongful acts on the part of Parent or Seller, any of their Affiliates or any of
their respective employees who are not Leased Employees during the Lease Period;
provided, that Parent and Seller shall pursue any insurance recovery available
for such claimed Losses through applicable insurance policies and, to the extent
Buyer already has reimbursed Parent and Seller for cash payments made by Parent
or Seller in respect of such claims, Parent and Seller shall pay such
third-party insurance proceeds to Buyer.”
 
 
-4-

--------------------------------------------------------------------------------

 


15.           The last sentence of Section 9.5.2 of the Original Agreement is
hereby deleted in its entirety and replaced with the following sentence:
 
“For the avoidance of doubt, any liability of Parent or Seller to Buyer, or
Buyer to Parent or Seller, pursuant to Section 9.2.2, 9.2.3, 9.2.4, 9.2.5,
9.3.2, 9.3.3 or 9.3.4 shall not be subject to an aggregate maximum amount, nor
shall such liability of Parent or Seller to Buyer or Buyer to Parent or Seller
be included in the calculation of the aggregate liabilities subject to the
maximum amounts set forth in clause (a) and clause (b) of this Section 9.5.2.
 
16.          This Amendment shall be governed by the laws of the State of
Delaware without regard to conflicts of law principles.  Except as expressly
modified hereby, the provisions of the Original Agreement shall not be affected
hereby and shall remain in full force and effect. The provisions of Article 10
of the Original Agreement (as applicable) shall govern this Amendment.
 
17.          This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 


 
[Remainder of page intentionally left blank]
 
 
-5-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
by its duly authorized representative as of the day and year first above
written.


 
BUYER:
 
WORLD MEDIA ENTERPRISES INC.
 
 
By:   /s/Terry Kroeger                                                          
Name: Terry Kroeger                                                           
Title: Chairman______________________________
 


 
SELLER:
 
MEDIA GENERAL OPERATIONS, INC.




By:   /s/James F. Woodward                                                
Name: James F. Woodward                                                 
Title:
Treasurer                                                                      
 
 
MEDIA GENERAL COMMUNICATIONS HOLDINGS, LLC




By:   /s/James F. Woodward                                                  
Name: James F. Woodward______________________
Title:
Treasurer                                                                         
 
 
PARENT:


MEDIA GENERAL, INC.




By:   /s/James F. Woodward                                                  
Name: James F. Woodward                                                   
Title: Vice President, Finance & Chief Financial Officer   
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX 1


Schedule 5.6
(Employee Matters)


(a)
Seller shall, and shall cause its Affiliates to, use reasonable efforts to
continue to employ all of the Business Employees set forth on Schedule 3.14.1,
as updated in accordance with Section 5.6.1 of the Agreement, on and following
the Closing Date and during the Lease Period on the terms and conditions of
their employment, except as required by the CBA with respect to any Business
Employees covered thereby, in effect immediately prior to the Closing (Business
Employees to the extent that they provide services to Buyer during the Lease
Period, the “Leased Employees”), consistent with the terms set forth herein;
provided, that, subject to this Schedule 5.6, Buyer may from time to time and at
any time during the Lease Period elect to cease to receive services from
specified Leased Employees (such an election, a “Buyer Election”), and Parent
and Seller shall promptly give notice to, and terminate the employment of, such
Leased Employees, except (i) as may otherwise be required by the CBA with
respect to Leased Employees covered thereby or by an individual contract for
employment, (ii) in the case of Leased Employees at the Richmond Site, subject
to Schedule 5.6(o), or (iii) in the event that Parent and Seller decide, within
five (5) days following the applicable Buyer Election, to retain the Leased
Employee’s services for Parent and Seller other than as a Leased Employee, in
which case such individual will cease to be a Business Employee or Leased
Employee and Buyer shall have no obligations hereunder in respect of such
individual after such date except with respect to payment and reimbursement
obligations to Parent and Seller that have accrued prior to such date.  During
the Lease Period, Buyer shall have the right to direct the general scope, manner
and method of services of the Leased Employees, provided, that with respect to
employees covered by the CBA such direction complies with the CBA, and provided,
further, that Seller and its Affiliates retain the sole right to terminate the
employment of any Leased Employee, either in accordance with a Buyer Election or
for good cause in accordance with applicable Legal Rules. In the event that
Seller or any of its Affiliates decides to terminate the employment of any
Leased Employee for good cause, Seller or its relevant Affiliate shall provide
Buyer with notice of such termination as far in advance as is reasonably
practicable under the circumstances.  The Seller and its Affiliates make no
representation or warranty regarding the Leased Employees, except for
representations or warranties as were and are otherwise made by Parent and
Seller pursuant to the Original Agreement, or the services to be performed by
the Leased Employees, which are expressly disclaimed.  Leased Employees whose
employment with Seller or its Affiliates is terminated as a result of a Buyer
Election, subject to any applicable requirements of advance notice under the CBA
with respect to Leased Employees covered thereby or an individual contract for
employment, shall hereinafter be referred to as “Terminated Employees.” Without
limitation of Section 9.3.4 of the Agreement and the exceptions to Buyer’s
indemnification obligations set forth therein, Buyer shall reimburse Seller and
its Affiliates, in accordance with Schedule 5.6(t), for (i) all expenses and
other amounts associated with the employment of the Leased Employees during the
Lease Period and paid by Parent or Seller (excluding the Assumed Seller
Severance and Additional Assumed Seller Severance), and (ii) advances or
reimbursements made by Seller and its Affiliates to Leased Employees to
reimburse business expenses incurred by the Leased Employees. If third party
insurance covers any Loss for which Buyer reimburses Parent or Seller, Parent
and Seller shall pursue recovery for such Loss under the insurance policy and,
to the extent Buyer already has reimbursed Parent and Seller for cash payments
made by Parent or Seller in respect of such Losses, Parent and Seller shall pay
such third-party insurance proceeds to Buyer.  Seller and its Affiliates shall
keep true and accurate records, in accordance with their data retention
policies, for all such expenses and other amounts, in such form and manner that
the expenses and other amounts may be reasonably determined. Buyer shall have
the right, from time to time and at any time, at reasonable times during normal
business hours and upon reasonable advance notice, to examine such records of
the Seller and its Affiliates as may reasonably be related to the expenses for
the purpose of verifying the expenses owed to the Seller and its Affiliates
under this Schedule 5.6.

 
 
- A-1-

--------------------------------------------------------------------------------

 

 
(b)
For purposes of Section 5.6.1 of the Agreement, “substantially all of the
Business Employees” shall mean all of the Business Employees listed on Schedule
3.14.1, as updated prior to the Hire Date in accordance with Section 5.6.1. Each
offer of employment made to a Business Employee pursuant to Section 5.6.1 of the
Agreement shall be for employment at the same salary or rate of pay as the
salary or rate of pay of that Business Employee set forth on Schedule 3.14.1, as
updated in accordance with Section 5.6.1; provided, that neither Parent nor
Seller shall increase, or permit an increase in, the salary or rate of pay of
any Business Employee during the Lease Period except as required by the CBA with
respect to employees covered thereby or with the prior written approval of
Buyer.



(c)
On and after the Closing Date, Parent and Seller shall be solely responsible for
offering and providing “continuation coverage” to all Leased Employees who are
“covered employees”, and to any “qualified beneficiary” related to such Leased
Employee, who is covered by a “group health plan” of Parent or Seller and who
experiences a “qualifying event” after the Closing Date (including in connection
with the cessation of the Lease Period), provided, that, Buyer shall reimburse
Parent and Seller, for amounts paid by Parent or Seller in respect of claims
associated with such Leased Employees and qualified beneficiaries, unless the
qualifying event was caused by the Parent or Seller terminating a Leased
Employee other than in connection with a Buyer Election (“Post-Closing COBRA
Liability”).  With respect to the Post-Closing COBRA Liability, Parent and
Seller shall credit Buyer for any premiums paid by such Leased Employees and
qualified beneficiaries in connection with such continuation coverage and shall
charge Buyer for any claims reimbursed by Parent or Seller under Parent’s or
Seller’s group health plan with respect to such continuation coverage for such
Leased Employees and qualified beneficiaries; and Parent and Seller shall be
reimbursed for any deficit, and/or Buyer will be credited with and paid any
surplus, in accordance with Schedule 5.6(t). “Continuation coverage,” “covered
employee,” “qualified beneficiary,” “qualifying event” and “group health plan”
all shall have the meanings given such terms under Section 4980B of the Code and
Section 601 et seq. of ERISA.    Effective as of January 1, 2013, Buyer shall be
solely responsible for directly offering and providing “continuation coverage”
to employees who are Leased Employees as of immediately prior to the Hire Date,
Transferred Employees, former Leased Employees who commenced continuation
coverage during the Lease Period, and qualified beneficiaries related to such
individuals, and shall assume sole responsibility for all Post-Closing COBRA
Liability in respect of such individuals beginning January 1, 2013.

 
 
- A-2-

--------------------------------------------------------------------------------

 
 
(d)
Prior to the end of the calendar quarter following the calendar quarter which
includes the Hire Date, Buyer shall cause a tax-qualified defined contribution
plan sponsored by Buyer or an Affiliate of Buyer to accept any participant
directed rollover of the cash and promissory notes, if any, distributed to the
Business Employees from the MG Advantage 401(k) Plan as a result of their
separation from employment at the end of the Lease Period.  From time to time,
Parent and Seller shall furnish Buyer with such information as Buyer reasonably
requests in connection with any such participant directed rollovers.



(e)
Except as a result of Parent’s or Seller’s termination of any of its respective
Employee Benefit Plans, the termination of a Leased Employee’s employment in
accordance with the terms and conditions herein, or the termination by Buyer of
a Transferred Employee’s employment, Parent and Seller shall, subject to
reimbursement in accordance with this Schedule 5.6, maintain (i) until the close
of business on the date preceding the Hire Date, the Leased Employees’
participation in the Employee Benefit Plans of Parent and Seller, and (ii)
absent a termination of the Lease Period prior to December 23, 2012 pursuant to
Schedule 5.6(v), until the close of business on December 31, 2012, the
Transferred Employees’ participation in the Employee Benefit Plans of Parent and
Seller that provide group health benefits (including medical, dental, vision,
prescription drug, medical spending accounts and employee assistance), life
insurance and dependent care reimbursement.  As of the close of business on
December 31, 2012, Parent and Seller shall cause all Transferred Employees to
cease participation in any of the Employee Benefit Plans.



(f)
Subject to the payment and reimbursement provisions set forth in Schedule
5.6(t), Parent and Seller shall be responsible for and shall cause to be
discharged and satisfied in full all amounts owed to the Business Employees
under any Employee Benefit Plan.  Notwithstanding any provision of the Agreement
(including this Schedule 5.6) to the contrary, Parent and Seller shall be solely
responsible for all Liabilities to Business Employees (including the Leased
Employees during the Lease Period and thereafter) under the Media General
Advantage Retirement Plan and any Employee Benefit Plan providing health care
coverage or benefits following retirement.

 
 
- A-3-

--------------------------------------------------------------------------------

 
 
(g)
All group health plan Liabilities relating to, arising out of or resulting from
any group health plan claim by a Business Employee (and his or her covered
dependents) that relates to medical services rendered prior to the Closing Date
shall be retained by Parent and Seller. Parent and Seller shall provide group
health plan coverage to the Leased Employees during the Lease Period and, absent
a termination of the Lease Period prior to December 23, 2012 pursuant to
Schedule 5.6(v), to the Transferred Employees until December 31, 2012, and Buyer
shall reimburse Parent and Seller, in accordance with Schedule 5.6(t), for all
amounts paid by Parent or Seller in respect of group health plan liabilities
relating to, arising out of or resulting from any group health plan claim that
relates to medical services rendered to such Leased Employees or Transferred
Employees, or their qualified beneficiaries, during such periods.



(h)
All workers’ compensation Liabilities relating to, arising out of or resulting
from any claim by a Business Employee that relates to a period prior to the
Closing Date shall be retained by Parent and Seller. Buyer shall be solely
responsible for workers’ compensation Liabilities owed to Transferred Employees
to the extent relating to, arising out of or resulting from a compensable injury
that occurs on or after the Hire Date. Parent and Seller shall provide workers’
compensation coverage to the Leased Employees during the Lease Period, and Buyer
shall reimburse Parent and Seller for any amounts paid by Parent or Seller in
respect of workers’ compensation benefits paid to Leased Employees (including
benefits paid to Transferred Employees with respect to compensable injuries that
occurred during the Lease Period while Leased Employees) to the extent relating
to, arising out of or resulting from a compensable injury that occurs during the
Lease Period.  For purposes of this Agreement, a compensable injury shall be
deemed to be sustained upon the occurrence of an event or onset of an
occupational disease giving rise to eligibility for workers’ compensation
benefits. Buyer, Parent and Seller shall cooperate with respect to any
notification to appropriate Governmental Authorities of the disposition and the
issuance of new, or the transfer of existing, workers’ compensation insurance
policies and claims handling contracts.

 
 
- A-4-

--------------------------------------------------------------------------------

 
 
(i)
Parent and Seller shall be responsible for providing or causing to be provided
long-term disability benefits to each Business Employee who is receiving such
benefits under an Employee Benefit Plan prior to the Closing Date or has
sustained an injury or illness at any time prior to the Closing Date which will
qualify such Business Employee for long-term disability benefits at the end of
the applicable six-month exclusion period. Parent and Seller shall provide
long-term disability coverage to any Leased Employee who sustains an injury or
illness during the Lease Period that will qualify such Leased Employee for
long-term disability benefits under an Employee Benefit Plan of Parent or
Seller, and Buyer shall reimburse Parent or Seller for amounts paid by them in
respect of such benefits, in accordance with Schedule 5.6(t).  Buyer shall be
responsible for providing long-term disability coverage under Buyer’s program to
each Transferred Employee who sustains an injury or illness on or after the Hire
Date that qualifies such Transferred Employee for long-term disability benefits
under Buyer’s program.



(j)
For purposes of eligibility for, and vesting under, compensation arrangements,
employee benefit plans and seniority benefits sponsored by the Omaha
World-Herald Company (such as vacation pay, personal leave, sick leave pay,
short term disability pay, and holiday pay, and, subject to Schedule 5.6(r)(I)
and (III) below, severance), Buyer shall credit a Transferred Employee for past
service credit for such employee’s service with Seller and any of its
Affiliates, as well as with any predecessor employer, to the extent that service
with the predecessor employer was credited under the comparable Employee Benefit
Plan in the ordinary course prior to the Hire Date.



(k)
Effective as of and following January 1, 2013, or if the Hire Date precedes
December 24, 2012 pursuant to Schedule 5.6(v), as of the Hire Date (as
applicable, the “Coverage Date”), Buyer shall offer or cause to be offered group
health plan coverage to each Transferred Employee (and to the spouse and
dependents of such employee) on terms and conditions consistent with those
afforded to employees of the Omaha World-Herald Company with comparable
seniority and positions under the currently existing policies and programs of
the Omaha World-Herald Company. For purposes of providing such coverage, Buyer
shall waive all preexisting condition waiting periods and limitations for each
Transferred Employee (and for the spouse and dependents of such employee)
eligible to participate in the group health care plans of Parent or Seller
immediately prior to the Coverage Date (to the extent that such waiting periods
and limitations did not apply to such employee, spouse or dependent immediately
prior to the Coverage Date) and shall provide such health care coverage
effective as of the Coverage Date without the application of any eligibility
period for coverage.



(l)
Buyer will reimburse Parent and Seller (i) for commissions owed to Business
Employees under an Other Employee Program and attributable to advertisements
published on or after the Closing Date and prior to the Hire Date and (ii) for
payments made by Parent or Seller to a Leased Employee during the Lease Period
for short-term disability benefits with respect to a disability leave beginning
on or after the Closing Date.  Buyer shall be responsible for the payment when
due of: (i) any commissions owed to Business Employees under an Other Employee
Program and attributable to advertisements published on or after the Hire Date
and (ii) any liability to a Transferred Employee on or after the Hire Date for
short-term disability benefits with respect to a disability leave which began on
or after the Closing Date.

 
 
- A-5-

--------------------------------------------------------------------------------

 
 
(m)
Subject to Schedule 5.6(n), (o), (p) and (q) below, Seller shall be solely
responsible for and shall pay any and all Liabilities, penalties, fines or other
sanctions that may be assessed or otherwise due under the Worker Adjustment and
Retraining and Notification Act (“WARN”) and similar laws and regulations
arising at any time prior to the Hire Date relating to employees of Parent or
the Seller (including the Leased Employees), which Liabilities shall be
“Retained Liabilities.”  Buyer, Parent and Seller agree that each of the
facilities or groups of facilities (each, an “Employment Site”) listed on
Exhibit 5.6(m) to this Schedule 5.6 shall constitute an “employment site” within
the meaning of WARN for purposes of this Schedule 5.6.



(n)
Subject to Schedule 5.6(q), Buyer covenants and agrees that it will not make
Buyer Elections that would cause the number of Employment Losses at any single
Employment Site (including in combination with any Employment Loss prior to
Closing), other than the Richmond Site, to equal or exceed the WARN Threshold
Number within any ninety (90) day period.  The Employment Losses at each
Employment Site during the ninety (90) day period preceding the Closing Date are
set forth in Exhibit 5.6(m) to this Schedule 5.6.  For purposes of this Schedule
5.6, an “Employment Loss” shall mean an “employment loss” within the meaning of
WARN, and the “WARN Threshold Number” means fifty (50) or, if greater, such
other number of Employment Losses as would trigger WARN notice obligations (as
reasonably determined by Parent).



(o)
Buyer covenants and agrees that it will not make Buyer Elections that would
cause any Leased Employee at the Richmond Site to experience an Employment Loss
without Parent’s consent, which consent shall not be unreasonably
withheld.  Parent shall not withhold consent to a Buyer Election at the Richmond
Site, except and to the extent that the Employment Loss resulting from such
Buyer Election would either:



 
(A)
trigger WARN notice obligations (as reasonably determined by Parent) on account
of the closing of a facility, the discontinuance of an operating unit or other
“plant closing” (but not “mass layoff”) under WARN; or



 
(B)
cause, in the aggregate, more than thirty-five (35) Leased Employees to
experience Employment Losses during the Lease Period.

 
 
- A-6-

--------------------------------------------------------------------------------

 
 
Buyer shall reimburse Parent and Seller for any reasonable out-of-pocket
expense, including reasonable attorneys fees, incurred by Parent and Seller in
evaluating WARN notice obligations in connection with Buyer Elections.  In the
event any claim is filed against Parent or Seller alleging that WARN notice
obligations were triggered at the Richmond Site because (i) an Employment Loss
pursuant to a Buyer Election triggered WARN notice obligations on account of the
closing of a facility, the discontinuance of an operating unit or other “plant
closing” under WARN, or (ii) more than thirty-five (35) Leased Employees
suffered Employment Losses during the Lease Period pursuant to Buyer Elections,
then Buyer shall indemnify and hold harmless Parent and Seller for any Losses
resulting from such claim (“Schedule 5.6(o) Losses”).


(p)
Parent and Seller covenant and agree that they will not cause any Leased
Employees at any single Employment Site to experience Employment Losses except
as a result of Buyer Elections, except (and solely for the avoidance of doubt)
for good cause in accordance with applicable Legal Rules, provided, that Parent
and Seller shall provide Buyer with notice of any termination of employment of a
Leased Employee for good cause as far in advance of such termination as is
reasonably practicable under the circumstances.  Parent, Seller and Buyer agree
to consult with each other regarding their respective plans and expectations
regarding any reductions in force at the Richmond Site.



(q)
At any time and from time to time prior to the Hire Date, Buyer shall have the
right, but not the obligation, to cause Parent and Seller to provide notices to
Leased Employees, and to comply with any other procedures, required under WARN
in respect of a “mass layoff” or “plant closing” at the Northern Virginia Group
Site, provided that, other than the Assumed Seller Severance and Additional
Assumed Seller Severance, Buyer shall reimburse Parent and Seller for any
reasonable out-of-pocket expenses, including reasonable attorneys fees, incurred
by Parent and Seller in planning and implementing such mass layoff or plant
closing to the extent that such expenses and fees relate to the Leased
Employees.

 
(r)
If Buyer makes a Buyer Election with respect to any specified Leased Employees
during the Lease Period or terminates the employment of any Transferred
Employees, in each case other than for cause:

 
 
- A-7-

--------------------------------------------------------------------------------

 
 
 
(I)
With respect to each of the first one hundred (100) Leased Employees who are
either (1) Terminated Employees who receives a notice of termination of
employment during the five (5) months after the Closing Date, or (2) in the case
of Leased Employees located at the Richmond Site, who is the subject of a Buyer
Election during the five (5) months after the Closing Date and, to the extent
permitted by Schedule 5.6(o), is terminated prior to December 24, 2012 or to the
extent not so permitted by December 24, 2012, is terminated prior to March 31,
2013 (such first one hundred (100) Leased Employees, the “Threshold Group” and
the five (5) month period after the Closing Date, “Initial Severance Period”),
Parent and Seller shall, at the appropriate time in connection with the
employee’s termination, pay in full to the employee (and Buyer shall have no
obligation to reimburse Parent or Seller for) the amount of severance such
employee  is entitled to receive under Parent’s and Seller’s standard severance
pay policy or, for a Business Employee who is a Named Employee, such enhanced
severance as Parent or Seller has committed to pay such Named Employee (in each
case, such amount, the “Assumed Seller Severance”), provided (A) this clause (I)
shall not apply with respect to more than twenty-five (25) Terminated Employees
working at the Northern Virginia Group Site, (B) the aggregate amount of Assumed
Seller Severance paid or funded by the Parent and Seller under this clause (I)
shall not exceed $1,250,000 (“Threshold Severance Liability”), and (C) in
determining whether the Threshold Severance Liability has been reached, any
amount of severance Parent or Seller committed to pay such employee in excess of
the Parent’s and Seller’s standard severance pay policy shall be
disregarded.  With respect to any Leased Employee who receives a notice of
termination of employment during the Initial Severance Period (or, in the case
of a Leased Employee at the Richmond Site, who is the subject of a Buyer
Election during the Initial Severance Period), and where the Threshold Group has
been passed or the Threshold Severance Liability has been reached, Parent and
Seller shall pay in full to the employee (and Buyer shall reimburse Parent or
Seller for) the amount of severance such employee is entitled to receive under
Parent’s and Seller’s standard severance pay policy, provided, that if such
employee is a Named Employee, Parent or Seller shall pay in full (and Buyer
shall have no obligation to reimburse Parent or Seller for) the amount by which
the severance Parent or Seller committed to pay such employee exceeds the amount
payable under Parent’s and Seller’s standard severance policy (such amount,
together with the amount payable by Parent and Seller described in clause (III)
below, the “Additional Assumed Seller Severance”).  The payment of any severance
paid under this clause (I) to an employee shall be conditioned on the employee’s
signing a release of claims reasonably acceptable to Buyer and Seller.



 
(II)
With respect to any Terminated Employee who is not a Named Employee and who
receives a notice of termination of employment as a result of a Buyer Election
during the portion of the Lease Period remaining after the Initial Severance
Period, the Buyer shall reimburse Parent or Seller for the amount of severance
such Terminated Employee is entitled to receive under Parent’s and Seller’s
standard severance policy.  The payment of such severance to an employee shall
be conditioned on the employee’s signing a release of claims reasonably
acceptable to Buyer and Seller.

 
 
- A-8-

--------------------------------------------------------------------------------

 
 
 
(III)  
With respect to any Terminated Employee or Transferred Employee who is a Named
Employee and who receives a notice of termination of employment after the
Initial Severance Period and on or prior to the one (1)-year anniversary of the
Closing Date, subject to the employee’s signing a release of claims reasonably
acceptable to Buyer, Buyer shall pay in full (or shall reimburse Parent or
Seller in full for) the amount of severance owed (or that would be owed) to such
employee under Buyer’s severance practice, consisting of one week’s salary or
wages for each year of service, up to a maximum of 13 weeks’ salary or wages
(the “Buyer Severance”), and if the amount of the Buyer Severance is less than
the severance Parent or Seller has committed to pay such employee, Parent or
Seller shall provide funds to Buyer for the payment in full of (or, at Seller’s
election, pay directly in full to the employee) the amount by which the
severance Parent or Seller committed to pay such employee exceeds the Buyer
Severance (which amount shall also constitute Additional Assumed Seller
Severance).



 
(IV)  
With respect to any Transferred Employee who receives a notice of termination on
or after the Hire Date and prior to the first anniversary of the Closing Date
and for which Parent or Seller is not obligated to provide funds pursuant to
clause (III), upon delivery of an appropriate release of claims, Buyer shall pay
in full the amount of Buyer Severance to such Transferred Employee.



(s)
The CBA is scheduled to expire September 30, 2012.  Parent and Seller shall ask
the bargaining agent to extend the term of the CBA until March 31, 2013 without
any additional modifications.  In the event that the bargaining representative
denies such an extension of the CBA, Parent and Seller shall promptly notify
Buyer thereof and, to the extent permitted by applicable Legal Rules, reasonably
consult with the Buyer regarding next steps.   Buyer shall reimburse Parent and
Seller for any reasonable out-of-pocket expenses, including reasonable attorneys
fees, incurred by Parent and Seller in negotiating any such extension, amendment
or restatement of the CBA.



(t)
To the extent the Buyer is required to pay or reimburse Seller and Parent in
accordance with the terms of this Schedule 5.6, such payment or reimbursement
shall be made through ACH (Automated Clearing House) procedures (except to the
extent funds specifically are required to be wired), within the applicable time
periods, as follows:



 
(I)
With respect to the payroll for the Leased Employees, including base pay,
overtime, commissions, short-term disability, sick leave, vacation leave,
payroll taxes and the like, Parent or Seller will send Buyer a summary payroll
statement on the day the payroll period closes (which is the second Business Day
preceding the payroll date), and Buyer will pay (i) the aggregate payroll amount
reflected on such statement, in full, if such statement is received by 3:00 p.m.
(ET), and (ii) a reasonable, estimated amount based on the summary payroll
statement for the payroll period two weeks earlier if such current statement is
received after 3:00 p.m. (ET), in each case no later than the close of business
on the Business Day prior to the payroll date.  If Buyer pays a reasonable,
estimated amount in accordance with clause (ii) of the immediately preceding
sentence, on the next payroll payment date, Parent and Seller will credit Buyer
for any overpayment, or Buyer will pay Parent and Seller the amount of any
deficiency, arising from the difference between such estimated amount paid by
Buyer and the actual payroll amount as reflected in the applicable summary
payroll statement.  Parent, Buyer and Seller may, from time to time, agree on
reasonable, alternate procedures for the funding of the payroll.

 
 
- A-9-

--------------------------------------------------------------------------------

 
 
 
(II)
With respect to the matching contributions for the MG Advantage 401(k) Plan,
Parent or Seller will send Buyer a reasonable, estimated amount on Thursday of
each week during the Lease Period, and Buyer will reimburse Parent and Seller
for such estimated contributions no later than the close of business on the next
day (Friday) if such statement is received by 3:00 p.m. (ET) on such
Thursday.  Not later than 3:00 p.m. (ET) on the next Thursday, Parent and Seller
shall provide a summary statement of the actual matching contributions
attributable to the Leased Employees for the prior week, and Parent and Seller
will credit Buyer for any overpayment, or Buyer will pay Parent and Seller the
amount of any deficiency, arising from the difference between the estimated
amount paid by Buyer for the prior week and the actual contributions amount as
reflected in the applicable summary statement.  Parent or Seller shall send
Buyer, as soon as possible, evidence of payment by them of such matching
contributions.



 
(III) 
With respect to group health benefits of medical, dental, health savings account
and prescription drug coverages (including Post-Closing COBRA Liability), Parent
or Seller will send Buyer a summary statement as and when received from the
third party administrator(s) for Parent’s and Seller’s group health plan(s) for
claims payable to Leased Employees, Transferred Employees, and their qualified
beneficiaries, as contemplated by Schedule 5.6(c) and Schedule 5.6(g), and Buyer
will reimburse Parent and Seller for the aggregate claims payable amount
reflected in such statement, in full, (i) if such summary statement is received
by 3:00 p.m. (ET), by initiating a wire transfer on the same day as receipt of
such summary statement for delivery of freely available funds on such day or the
immediately following Business Day, as practicable, or (ii) if the summary
statement is received after 3:00 p.m. (ET), by wire transfer of freely available
funds on the next Business Day following receipt of such summary statement;
provided, that Parent and Seller will (A) promptly remit to Buyer by ACH
(Automated Clearing House) procedures any payments received by Parent or Seller
under any stop-loss insurance policy in respect of group health benefits, and in
any event within one (1) Business Days following receipt of such payments under
such stop-loss insurance policy, (B) credit Buyer (e.g., through a reduction of
the payroll funding described in Schedule 5.6(t)(I) or as an offset on such
summary statement), or remit to Buyer by ACH within one (1) Business Day
following receipt thereof, any related premiums paid by a Leased Employee or
Transferred Employee with respect to such group health plan coverage, and (C)
send Buyer, as soon as possible, evidence of payment by them of the amounts
shown on such summary statement.

 
 
- A-10-

--------------------------------------------------------------------------------

 


 
(IV)  
With respect to all other amounts to be reimbursed or paid by Seller (including
without limitation, administrative services for group health plan
administration, COBRA administration, vision benefits, medical flexible spending
accounts, employee assistance program premiums, lifestyle management, group term
life insurance premiums, travel and accident premiums, legal and financial
benefits, long-term care benefits, workers compensation benefits, long-term
disability benefits, and reasonable attorneys fees), Parent or Seller will send
Buyer an invoice and Buyer will pay such amount, in full, within ten (10)
Business Days of receipt.   Parent or Seller shall send Buyer, as soon as
possible, evidence of payment by them of such expenses.



 
(V)  
If any day on which Seller is obligated to deliver a statement to Buyer, or
Buyer is obligated to make a payment or reimbursement to Parent or Seller, under
this Schedule 5.6(t) is not a Business Day, the parties shall reasonably confer
in good faith to modify the procedures in this Schedule 5.6(t) accordingly.



In the event that Buyer disputes any summary or invoice in the exercise of its
reasonable business judgment and good faith, it shall promptly notify Parent and
Seller of such dispute in writing and shall, pending resolution of such dispute,
pay that portion of the invoiced or summary amount which it does not
dispute.  In the event that Buyer overpays or over reimburses an amount under
this Schedule 5.6 or is credited with a surplus, Parent or Buyer will promptly
pay such amount to Buyer (or, at Buyer’s election, shall credit it against the
next payment(s) due from Buyer pursuant to this Schedule 5.6).


(u)
Notwithstanding the services provided by the Leased Employees to the Buyer, the
parties hereto acknowledge and agree that the Seller and its Affiliates are and
shall remain the employer of the Leased Employees, and subject to the provisions
of this Schedule 5.6, shall be responsible for the employment of all the Leased
Employees in accordance with applicable Legal Rules, including payment of
salaries, wages, benefits and other compensation. Parent and Seller shall be
responsible for the withholding of and payment of all Federal, foreign, state
and local income and payroll taxes on the Leased Employees’ compensation in
accordance with applicable Legal Rules.   Buyer covenants that it and its
Affiliates will (i) comply in all material respects with all applicable Federal,
foreign, state and local laws, rules, regulations and ordinances applicable to
the employment of the Leased Employees, including those relating to wages,
hours, labor and employment relations, employee health and safety and employment
discrimination, and (ii) reasonably cooperate with the Parent and Seller to
facilitate their compliance with applicable Federal, foreign, state and local
laws, rules, regulations and ordinances applicable to the Leased Employees.
Buyer shall be solely responsible for providing general liability, automobile,
media liability and crime insurance with respect to the activities of the Leased
Employees, and shall directly reimburse business expenses incurred by the Leased
Employees during the Lease Period.  Parent, Seller and Buyer shall reasonably
cooperate regarding the administration of claims under the Employee Benefit
Plans which arise in connection with, or relate to, events which occur in or
around the time the Leased Employees transition to Transferred Employees (e.g.,
with respect to the resolution of pending workers compensation claims).  Buyer
shall reasonably cooperate with Seller and its Affiliates with respect to
communications with the Leased Employees during the Lease Period.  In the event
any party receives any government inquiry relating to the employment of the
Leased Employees during the Lease Period, the recipient shall promptly notify
the other parties, and the parties shall discuss in good faith how to respond to
such inquiry; provided, however, that if Buyer, on the one hand, or Parent or
Seller, on the other hand, fails to reasonably cooperate, the other party(ies)
may respond.

 
 
- A-11-

--------------------------------------------------------------------------------

 
 
(v)
In the event that any party materially breaches the provisions of this Schedule
5.6 relating to the Leased Employees, and such party has not cured such breach
within fifteen (15) Business Days of having received written notice of such
material breach, the other party may terminate the Lease Period on at least
fifteen (15) Business Days advance notice, and the date following the
termination of the Lease Period shall become the Hire Date for all purposes
under this Schedule 5.6.



(w)
Buyer shall pay to Parent and Seller any transition, excise, sales, use or any
similar Tax charged to, assessed on or incurred by Parent or Seller in
connection with leasing the Leased Employees in accordance with Schedule 5.6(t),
and Buyer shall reimburse Parent and Seller for the reasonable expenses it
incurs in identifying whether any such Tax is applicable.  Any Losses resulting
or arising from Parent’s or Seller’s failure to remit such amounts shall be
solely the responsibility of Parent and Seller, and Buyer shall have no
obligation to indemnify, defend or otherwise hold harmless Parent or Seller or
any of their respective Affiliates in respect of such Losses.

 
 
 
- A-12-